STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

CAMSOFT          DATA       SYSTEMS,          INC.                                                 NO.         2021    CW    1578

VERSUS


SOUTHERN ELECTRONICS                         SUPPLY,
YNC.      AND ACTIVE             SOLUTIONS,
LLC                                                                                                FEBRUARY           25,    2022




In    Re:             MMR    Group,           Inc.,       MMR      Offshore                  Services,          Inc.        and    MMR
                      Constructors,                Inc.        d/ b/ a        MMR        Communications,              applying
                      for       supervisory             writs,               19th       Judicial              District  Court,
                      Parish       of    East         Baton     Rouge,             No.       582741.




BEFORE:               WHIPPLE,          C. J.,        PENZATO        AND       HESTER,            JJ.


          WRIT        NOT    CONSIDERED.                 This writ application fails to comply
with        Uniform             Rules        of       Louisiana               Courts              of     Appeal,        Rule        4-
5( C)(    6).        Relators,          MMR       Group,        Inc.,          MMR        Offshore             Services,          Inc.
and      MMR     Constructors,                   Inc.        d/ b/ a         MMR    Communications,                   failed        to
include          a    signed           copy      of     the     judgment                or                     complained
                                                                                                 ruling                            of.

Additionally,                the       writ      application                 does        not      contain        a    transcript
of       the     contradictory                 hearing           on          relators              motion        for        partial

summary          judgment,             and    the       trial        court'         s    reasons
                                                                                                              for denying the
motion          are    not       otherwise            evident           from        the          writ        application.          See
La.       Code        Civ.        P.      art.          966( D)(       4).              Accordingly,                 this     court

requires a copy of the transcript of the pertinent hearing.

          Supplementation                     of         this          writ              application                 and/ or        an
application             for      rehearing              will       not        be    considered.                 Uniform       Rules
of    Louisiana             Courts       of Appeal,             Rules          2- 18. 7 &          4-    9.


          In     the       event       relator          seeks          to      file          a   new         application          with
this        court,         it    must        contain                                             items,
                                                               all       required
                                                                                                               including           the
missing         documentation                 noted          above,           and       must      comply        with        Rule 2-
12. 2 of the Uniform Rules of Louisiana Courts of Appeal.                                                                   Any new
application             must       be     filed         on    or     before             March          28,    2022,     and       must

contain a copy of this ruling.

                                                                VGW
                                                                AHP
                                                                CHH




COURT       OF APPEAL,            FIRST       CIRCUIT




         DEPUTY       CL    RK    OF    COURT
                FOR    THE       COURT